DETAILED ACTION
Reasons for Allowance
Claims 1-8, 10-14, and 16-21 are allowed.
Claims 9 and 15 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “a liner directly on sidewalls of the region of at least one other conductive material and directly on sidewalls and a top surface of the capping material, the liner not on sidewalls of the tunnel dielectric material, the conductive material, and the charge block material, a greater thickness of the liner on the sidewalls of the capping material than a thickness of the liner on the sidewalls of the at least one other conductive material,” in combination with the other elements of the claim.
	Regarding independent claim 4: the prior art didn’t suggest or teach the claimed invention with “a liner directly on the capping region and directly on the sidewalls of the control gate region, 
a charge structure under the control gate region, the liner not on sidewalls of the charge structure.” in combination with the other elements of the claim.   
Regarding independent claim 18: the prior art didn’t suggest or teach the claimed invention with “a liner directly on sidewalls of the control gate region and directly on sidewalls and an upper surface of the capping region,” in combination with the other elements of the claim.   

Regarding independent claim 21: the prior art didn’t suggest or teach the claimed invention with “liner directly on sidewalls of the region of at least one other conductive material and directly on sidewalls of the capping material, the liner not on sidewalls of the tunnel dielectric material, the conductive material, and the charge block material, the liner comprising hydrogen and at least one of an oxide, a nitride, or an oxynitride, and a thickness of the liner directly on the sidewalls of the capping material greater than a thickness of the liner directly on the sidewalls of the region of at least one other conductive material.” in combination with the other elements of the claim.  
Dependent claims 2-3, 14, 16-17 and 19-20 are allowed by virtue of their dependency. 
The closest prior art Hsu (US 2012/0261736 A1, hereinafter ‘Hsu’), Kim (US 2009/0042383 A1, hereinafter ‘Kim’), and Allen (US 2005/0056823 A1; hereinafter ‘Allen’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815  
                                                                                                                                                                                                      /LONG H LE/
Examiner, Art Unit 2815